 In the Matter of LETTIELEE, INC.andINTERNATIONAL LADIES' GARMENTWORHERS'UNION,CUTTERSLOCAL No. 84, A. F. L.tCase No. C,91420--Decided November 9, 1942Jurisdiction:dress manufacturing industry.Unfair LaborPractices.Interference, Restraint, and Coercion:interrogation concerning union member-ship ; anti-union statements ; 'threatened cessation of business ; solicitation ofstriking employees individually to return to work.Discrimination:refusal to reinstate unfair labor practice strikers ; contentionsof employer that there was insufficient work available for all the strikers andthat one of the strikers was not entitled to reinstatement because of his priorconviction, rejected.VCollective Bargaining:majority established by signing application cards-refusalto bargain by : failure to reply to union's requests for a bargaining conference ;solicitation of strikers, as individuals, to return to work-strike caused andprolonged by refusal to bargain.Remedial Orders:cease and desist unfair labor practices ; bargain collectively ;reinstatement and back pay awarded ; in case of strikers who refused individualoffers of reinstatement subsequent to the employer's refusal to reinstate thestrikers as a group, period from their refusal of such offers to their subsequentapplications for reinstatement excluded in computing amount of back pay duethem ; prior conviction of one striker held not to bar reinstatement.Unit Appropriate for CollectiveBargaining:cutters, slopers, and trimmers, ex-leluding supervisory employees.Mr. Maurice J. NicosonandMr. Charles M. Ryan,for the Board.Mr. Leo ShapiroandMr. Sam Wolf,of Los Angeles, Calif., for therespondent.Mr. David Sokol,of Los Angeles, Calif., for the Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THIS CASEUpon an amended charge duly filed by International Ladies' Gar-ment Workers' Union, Cutters Local No. 84, A. F. L., herein calledthe Union, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Twenty-first Region (LosAngeles, California), issued its complaint dated December 5, 1941,45 N. L. R. B., No. 68.448 LETTIE LEE, INC.449against Lettie Lee, Inc., Los Angeles, California, herein called therespondent, alleging that the respondent had engagedin and wasengaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1), (3), and (5) and Section 2 (6) and (7) of the,National LaborRelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, were dulyserved upon the respondent and the Union.With reference to the unfair labor practices, the complaint al-leged, in substance: (1) that in or about September 1938, and there-after, the respondent, by attempting to ascertain whether personsseeking employment with it were affiliated with the Union, by mak-ing statements to its employees derogatory of the Union, by threat-ening to terminate its business rather than sign a collectivebargaining agreement with the Union, by raising the wages of itscutters for the purpose of discouraging them from affiliating withthe Union, and by soliciting various of its striking employees in-dividually to return to work, interfered with, restrained, and coercedits employees in the exercise of the right to engage in concerted ac-tivitiesfor the purpose of bargaining collectively with the re-spondent or for other mutual aid or protection; (2) that on or aboutJuly 22, 1941, and at all times thereafter, the respondent refused tobargain collectively in good faith with the Union, although it hadbeen duly designated as the representative of the respondent's em-ployees within an appropriate unit; (3) that the respondent's unfairlabor practices caused and prolonged a strike among its employeeswhich commenced on or about July 24, 1941, and continued up toand including the date of the hearing; and (4) that on or aboutSeptember 10 and September 14, 1941, the respondent refused toreinstate to their former or substantially equivalentpositions sixstriking employees named in the complaintfor thereasonthat theyhad designated the Union as their representative for thepurposesof collective bargaining and had otherwise engaged in concertedactivities for the purposeof bargainingcollectivelywith the re-spondent or for other mutual aid, or protection.On January 20,1942, the respondent filedan answeradmittingcertain allegationsof the complaint with respect to its business, but denying that it hadengagedin any unfairlabor practices.Pursuant to notice,'a hearingwas held at Los Angeles, California,on January 19, 20, 26, 27,'28, and 29, 1942, before Gustaf B.Erickson,1The employees named in the complaint were as follows:Louis Baliber,Nolan Berteaux,Vito N Cimarusti, Angelo P Costella, Donald P Quinn, and Joe SardotAt the opening of the hearing,counsel for the respondent raised a question as to theadequacy of the notice,and requested a continuance to enable him to prepare his case. TheTrial Examiner granted the request and the hearing was accordingly adjourned fromJanuary 20 to January 26, 1942.493508-44-v0l 4i-------29 450DECISIONS OF NATIONAL' LABOR RELATIONS BOARDthe Trial Examiner duly designated b- the Chief Trial Examiner.The Board, the respondent, and the Union were represented at andparticipated in the hearing.. Full opportunity to be heard, to ex-amine and cross-examine witnesses;, and to introduce evidence bear-ing upon., the issues was afforded' all parties.At. the close of . theBoard's 'case, 'the respondent moved,to dismiss'the complaint.Themotion was denied, by the Trial,Ekafniner.At the close of the` hear-,ing, the Trial Examiner granted, without objection,,a motion bycounsel for the Board to conform, the 'pleadings to the proof.Therespondent then renewed its motion to dismiss the complaint.Rul-ing on{ this motion was deferred by the Trial Examiner, ,who there-after denied the motion in his Intermediate Report. 'The respond-'ent also moved to strike from the record all evidence of conversationsbetween any of the witnesses and Louis Swartz, on the groundthat Swartz was not authorized to make any statements or per-foim any acts on behalf of the respondent.3 The motion was de-nied by the Trial Examiner.. During the course of the hearing,theTrialExaminer made rulings- on other motions and on theadmissibility-of evidence.The Board has reviewed all the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.afforded all parties' an opportunity to present oral argument andto file briefs.All parties waived oral argument.On February12 and 16, 1942, respectively,' the Union and the respondent filedbriefs with the trial Examiner.Thereafter, the Trial -Examiner filed his Intermediate Report,dated March 21, .1942, copies of which were duly served upon theengaging in unfair labor practices affecting commerce, -within themeanmg:of- Section 8 (1), (3), and (5) , and Section 2 (6) and (7)of the Act, and- recommended that it cease and desist, therefromand take certain affirmative action designed to effectuate the policiesof.- theAct.Ong, April 22, . 1942, the respondent filed exceptions tothe Intermediate Report and a brief in support of its,exceptions.Neither the respondent nor the Union requested oral argument be-fore the Board. , - .The Board has considered the exceptions ,and brief, filed by the,respondent and, insofar as the exceptions are inconsistent with thefindings; conclusions, and' order set. forth below, finds them to bewithout merit.sAs appears below, Swartzwas the foreman of the respondent's cutting room. LETTIE LEE, INC.451Upon the entire record in the case, the Board makes the following:.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLettie Lee, Inc., is a California corporation engaged inthe manu-facture of dresses.Its office and place of businessis,inLos Angeles,California.In the conduct and operationof its business-.it uses ray-ons, threads, buttons, buckles, and zippers.During the,year endingDecember 31, 1940, it purchasedsuch materials in the amount of$151,000, of which $136,000 representedpurchases from sources put-side the Siate of California.4During the same perioditmade salesof- its products amounting to. $397,000.Of that amount, $250,000represented sales to purchasers located outside the State of California.The respondent' concedes 'that it is engaged incommerce,within'the meaning of the Act. _II.THE ORGANIZATION INVOLVEDInternational ,Ladies' Garynent Workers' Union, Cutters Local No.84, i4a labor organization afriliated -with the American Federation ofLabor, admitting to membership cutters employed by "the r'espondeiIII.THE UNFAIR 'LABOR PRACTICESA. .Sequenceo l events;irate? ferenee,restraint, and coercionIn January 1940, Angelo Costello,one of the employees involved inthe present proceeding,applied to the respondent for a job as cut-ter.Sam Botiiman,the respondent's secretary-treasurer-and.general^,manager, asked him whether he was- a union man.- Cosfella replied"that he as not, and was .hired.Later in the same year,. Vito Cimarusti also applied to Bothnhan for work and was asked whether lie,belonged to the Union.Ciniarusti said that he did not, and that he-'knew nothing about it.-Thereafter, in February 1941,he was'hired.At the hearing, 13othnian admittedhavingsometimes asked appli-,cants for employment whether they were union members,'giving ashis reason for so doingthat "most of [his]employees-did not belong,4Although a stipulation on commerce,entered into by the respondent and counsel. forthe Board,givesthe above figures for purchases'"during the calendar year ending March31, 1940,"this is obviously an error.The respondent,in a letter of September 11, 1941,,to the Regional Office of the Board,introduced iri,evidence at the hearing,gave the same'figures for the period from January 1 to December 31, 1940, which is the period used inboth the letter and the stipulation m,reference to sales. It. would appear that, in bothinstance§,the mformatio, covets the'calendai year ending December 31; 1940. 452DECISIONSOF NATIONAL LABOR RELATIONS BOARDto a union, and sometimes a person would be uncomfortable if theydid."On June 11, 1941, Bothman met with the respondent's male cut-ters 5 in response to a request by them for an increase in wages. Themeeting was held in the plant after working hours.According tothe testimony of Cimarusti, a witness for the Board,° Bothman firstasked the cutters how many of them belonged to the Union or in-tended to join it.Receiving no reply, he proceeded to tell themthat the union officials were "a bunch of shysters," who were not"out to help" the employees and who could do them no good.Hewarned them that the Union would "stuff this place full of cuttersand keep you fellows from getting all the work that you should, andyou will have to split it up with the new fellows we will have to puten."He further advised them that he would have nothing to dowith the Union, saying that he would "sooner close up this place thanhe had had in dealing with a union when the cutters had tried "torun the place" and 'as a result he had had to "clear out."He alsospoke of an impending strike in the industry and said that he wantedto know the cutters' attitude toward it, stating that he felt safe intalking to them and that he did not think they would join a strikeif it was called.7In regard to their request for a raise, Bothman offered the cutterstheir choice of an increase in pay, which he said would necessitate thehiring of another cutter to avoid paying for overtime work, or con-tinuing at the same rate with the usual amount of overtime. Thelatter, he said, would amount to more over the period of a year thanwould theraise in wageswithout overtime.After asking the cuttersto decide and let him know which alternative they preferred, he leftthe meeting.The cutters, decided to stand by,their request for a raise, and onJune 13 again met with Bothman to give him their decision.Both-man told them that a 15-cent per hour increase would be effectiveimmediately, but warned them that he did not want them to haveIThe male cutters working in the plant at that time were Louis Swartz, Mortimer Litwin,Louis Baliber, Nolan Berteaux, Vito N Cimaiusti, Angelo P Costella, Donald P Quinn,and Joe Sardo Swartz was the respondent's head cutter,in general charge of the cuttingroom.Ile had supervisory duties, and was regarded by his fellow employees as theirforeman.Cunarusti's testimony eeas corroborated in all essential particulars by that of Quinn.At the hearing, Bothman denied that,anything had been said at this meeting about theUnion,and Swartz and Litwin -testified that they had not heard or did not recall the abovestatementsNevertheless, in view of the mutually corroborative testimony of Ciniarustiand Quinn,and on the basis of the whole record,we find,as did the Trial Examiner, that,at the June 11 meeting,Bothman made,in substance,the statements attributed to him by,Cimarusti and Quinn.At thesecond meeting of the same group,discussed below, Both-man admittedly asked the cutters how they felt about the Union. LETTIE LEE, . INC.453any dealings with the Union.He also told them that the raise ap-plied only to them and that they should say nothing about it to therest of the employees.During June and July 1941, the International Ladies' GarmentWorkers' Union, herein called the International, with which theUnion is affiliated, made plans- to organize the employees of the dressmanufacturing plants in the Los Angeles area.As part of its pro-gram, a committee of three was appointed and given the power tocall a strike in these plants on a date to be determined by the com-mittee.It wrote to the companies involved, asking them to conferwith the International regarding their employees.Early in July,it, sent such a letter to the respondent, but the respondent neitheranswered nor acknowledged the letter.In the meantime, Harry Scott, then organizer and representative ofthe Union, solicited the membership of the respondent's male cutters.On July 21, 1941, Baliber, Berteaux, Cimarusti, Costella, Quinn, andSardo went to the office of the Union .and signed membership appli-cation cards.On the following day, July 22, Scott requested David Sokol, theattorney for the Union, to arrange a conference with the respondentfor the purpose of collective bargaining on behalf of the cutters.Sokol telephoned the office of the respondent and asked for' Bothman.He did not talk to Bothman, but left his name and telephone num-ber with the respondent's telephone operator.On the following day,July 23, Sokol again telephoned the respondent's office and asked forBothman, but again he was unable to talk to Bothman.He asked theoperator why Bothman had not returned his call, and requested herto give Bothman a message that Sokol represented the Union, thatitdesired to enter into negotiations with the respondent, and that,"if the Company did not recognize the Union, inasmuch as it repre-sented the majority, there was a possibility of a strike because of thecompany's unfair labor practices."That night the strike committee of the International met. It re-ceived a report from Scott that a majority of the respondent's cut-ters had signed membership applications, and was told of Sokol'sfailure to get in touch with Bothman.Acting upon this information,the committee included the respondent among the companies thatwere to be struck.At midnight on July 23, the committee advisedScott that it was calling an industry-wide strike in Los Angeles for6 o'clock the next morning and that a picket line would be establishedabout the plant of the respondent.On the morning of July 24, the strike began. The male cuttersand approximately 14 other employees of the respondent joined thestrike.Later the same day, Bothman appeared at a nearby cafe at 454,DECISIONS OF NATIONAL -LABOR-RELATIONS BOARDwhich' the cutters had gathered.He ' told them' thathe was surprisedthat they-had join e'd:the-strikers; that he thought they were a "bunchof fools"; that they should not be "chumps"; and that "any of you[who] want to come back to work, come back with me right now."During that 'day and on the following day, Sokolmade severala tteinpts to talk, to, Bothman ' on the telephone.He reiterated to' therespondent's telephone operator that he desired Bothmanto speakto him or tosome,other representative of the Union withrespectto "entering 'into a bargaining relationship," and stated that Both-man's failureto respond to his calls "aggravated the situation."Bothman.was told of Sokol's calls, but failed to respond..On July' 26, Bothman telephoned Cimarusti and, 'according toCimarusti's testimony, expressed, surprise that -the cutters had goneon strike, because he. 'had treated them "all right."He toldCimarusti that "those shysters up there, they can't do' anything foryou.They are just looking. out for themselves * . * * The restof the boys are working * * ' *' some of them- are coming inMonday to work for me * * * I want you to come in."He alsosaid, according to' Cimarusti, that "if he had to sign up with theUnion that night, he would close up, Lettie Lee [the respondent'spresident] would go to Texas and he would open another shop, ordo something." 8About a month later, Bothman met Cimarusti inthe lobby of the building which houses the respondent's plant.Onthis occasion Bothman said' to Cimarusti, "Don't be a damned fool.Go on up and go to work.":On September 9, 1941; Sokol wrote to the respondent requestingthe reinstatement of Costella, Cimarusti, Berteaux, Baliber, Sardo,and Quinn, and at the same time requesting that the respondent bar-gain with the Union. -On September 13, he again wrote to the re-spondent, repeating ' his request for the reinstatement of all thestrikers.Bothman made no reply to these requests.In the latter part of September o'r in October, Bothinan met Quinn,Berteaux, and Cil'iarusti on the picket line.Bothman told them thathe -'Would have nothing to do with "those shysters up there," butwanted the three of them to return to work.They said that he wouldhave to talk to the Union about that, and also asked whether hewanted Baliber and Sardo back. Bothman replied, "No, I am talkingto you as individuals. I am not going to' talk to you in a group."Bothman then called a friend of his who was standing close by andasked him to be a Witness to what was being said. Bothman con-tinued to urge Quinn, Berteaux, and- Cimarusti, as individuals, tosBothman admitted having telephoned Cimarusti to ask him to return to work, but saidthat he did not recall the other statements attributed to hun by Cimarusti.We credit Cim-arusti's testimony,as did the Trial Examiner. LETTIE LEE,rNC.455return, to work.They again asked about Costella,Sardo, and Bali-ber, but 'Bothman told them that Costella and Baliber were "troublemakers and "stinkers;" that Sardo wit s ' ah ex-convict, and that-he'r.On or about October 8; Quinn went - to the home of ,ForemanSwartz in response to Swartz's invitation.Swartz told Quinn thata full crew was working in the cuttingroom',but that he wantedQuinn to return to work. 'When Quinn replied that if hecame backitwould have to be with the rest- of the striking cutters, Swartzreplied :'-That will never happen.You fellows haven't got a -chance. 'Ibetter Llet you know now.You just haven't',got a -darned chance.The Union is going to drop you in a, couple weeks. I, have theinside information, and I know that the Union is, going to dropyou in a couple weeks, and you won't be'able to get a job any-where in town.You will be blacklisted.,In the same conversation, Swartz told Quinn that Bothman was, try-ing to' get a ,contract with the Government to make uniforms, andsaid, "You know, the-Union isn't going to strike against the Govern-ment." ^ Swartz also reputed that Bothman "would never sign a'contract, he would close the shop first."Swartz then advised Quinnto' talk to'-Cimarusti and Berte tux about going back to work.A day or two after his conversation with Quinn, Swartz telephonedCimarusti and asked him whether Quinn had talked' to him. ' Cima-going to return to work except as a group. Swartz told Cimarrusti.ifor him; that several union shops'and the respondent had joined withthe,"M &-M";' and that the "Al & Al" would protect the workers.Hetold Cimarusti that the respondent would close up rather than signa contract with the Union.From the, facts set forth above, we find that the respondent soughtto ascertain whether persons, seeking employment with it were in-terested in or,afriliated with the Union or any other labor organiza-tion that on June 11, 1941, through Bothman; and thereafter, throughBothman and Swartz, it made statements to various of its employeesderogatory of the Union and 'union officials,; that it threatened toterminate its business rather than sign a collective bargaining agree-The "M & M" refeis tothe Merchants and Manufacturers Association of Los Angeles.SeeMatterof Sun-Tent Luebbert Co, et at.andTextileWorkers Union of America, LocalNo. 95,C10; and Independent Canvas WorkersUnion,Inc., patty to the contract, 37N. L R. B. 50. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDment with the Union ; and that it solicited various of its employeesindividually to return to work after they had gone out on strike.Wefurther find, as did the Trial Examiner, that by this course of conductthe respondent interfered with, restrained, and coerced its employeesin the exercise of the" rights guaranteed in Section 7 of the Act 1°B. The refusal tobargain collectively1.The appropriate unitThe complaint alleges, and the Trial Examiner has found, that allpersons employed by the respondent as full-time cutters 11 constitutea unit appropriate for the purposes of collective bargaining.Therespondent, on the other hand, contends in the alternative that thebargaining unit should consist of all production employees or of allpersons employed in the cutting room; or that, if the Board finds acutters' unit appropriate, all employees classified as cutters on therespondent's pay roll should be included.In addition to cutters, the respondent's production employees, aslisted on its pay roll, include designers, assorters, operators, drapers,pressers, finishers, time workers, and sample makers.12 In the processof manufacture, a dress passes through the hands of employees in eachof these classifications; the operations are continuous, and all theemployees work in the same building and under the same generalworking conditions.All production employees might, therefore, con-stitute an appropriate bargaining unit.At the present time, however,the Union is the only labor organization which has requested recog-nition as the representative of any of the respondent's employees, andit neither admits to membership nor is seeking to represent any em-ployees except the cutters.To, find a unit of all production employeesappropriate would, therefore, deprive the cutters of the benefits ofcollective bargaining until the remaining production employees areorganized.Under similar circumstances, we have previously found a10 In its,biief the respondent contends that the Tual Examinei s finding of restraint, inter-ference, and coercion, based upon the alleged derogatory and anti-union statements of Both-man and Swartz, was in violation of the right of free speech guaranteed by the First Amend-ment toy the Constitution.The Supreme Court has held, however, that the Board mayconsider what an employer has said as well as what he has done in determining whetherhe has interfered n ith, restrained, and coes ced his employeesSeeN L R. B V. VirmansaElectric and Power Company,314 U S 469 In the present case, the anti-union statementsof Bothmau and Swartz cleaily constituted pact of a course of conduct aimed at discourag-ing unionactivity and therefore within the prohibitions of the Act"The employees designated in the complaint and Intermediate Repoit by the terns "fulltimecutters" are the male employees listed on the respondent s pay roll as cutters.12During the week ending July 25, 1941 the respondent employed 110 production em-ployees, 10 of whom iseie listed as cutters LETTIE LEE, INC.457cutters' unit to be appropriate 13The question remains whether,. in.this case, the appropriate unit should consist of the full-time cuttersonly, as the Trial Examiner has found, or should include some or allof the other employees in the cutting room.The cutting room in the respondent's plantisan areapartiallyenclosed by a partition, within which are located the cutting tables,tools, and instruments, and shelves upon which materials are kept.The employees who work in this area are assorters or bundlers; a stockgirl, and all those classified by the respondent as cutters.The employees listed on the respondent's pay roll as cutters includeboth male and female employees, all of whom perform cutting opera-tions on the dresses manufactured by the respondent, use the sametools, 'and have the same foreman.The Union contends, however, thatonly the men in this group are in fact cutters, whereas the women are"slopers" or "trimmers" and, as such, are ineligible to membership inthe Union and should not be included in a cutters' unit.14-The record shows that, prior to the strike, the men customarily, andthe women occasionally, cut whole garments, but that the women spentthe greater part of their time in the operations commonly known inthe trade as sloping and trimming, which involve the cutting of trim-mings, linings, padding, and parts of garments for which material isfirst pleated or otherwise specially prepared.Although the evidenceregarding the relative difficulty of the work performed by the men andwomen is conflicting, the women admittedly received a much lowerrate of pay.Nevertheless, the record shows, and the Trial Examinerhas found, that Katherine Lembke, Dorothy Richards, and EuniceUsher, the only threewomenin this classification prior to the strike,were in fact qualified cutters, and the Union has not excepted to thisfinding.Since the strike, the men and women have been doing thesame kind of work: Under the circumstances, we are of the opinioniiSeeMattci of Ci escent Dress CoandCutteis Local 11, 1 T G lV U., A F. of L,29N I, It B 351. CfMatter of Justin McCarty, IncandInternational Ladies' GarmentlVorkgrs' Union, Local No387, 36 N L R B 800 ,Matter of Mot ten-Davis Company, doingbusiness under the trade name of Donoi,an Manufacturing CompanyandInternationalLadies' Garment Workers' Union No387, 36 N I, R B 804 ; andMatter of Kohen-Ligon-Fola, IncandInternattonal Ladies'Garment lVorkeis'Union,LocalNo.387, 36 N. L. R. B.808, in which we found a cutters'unit inappropriateIn these cases organization had beenbegun on an industrial basis before the formation of the cutters' local,and all other or-ganized plants in the same locality had been organized on an industrial basiswhile theUnion in the present case is a member of a Joint Booed of four locals of the International,by which it has been represented in bargaining contracts with the Dress Association ofLos Angeles, it has at all times maintained an autonomous position in the Internationalorganization,electing its own representatives and, in some instances,entering into separatecontracts for cutters in plants where only cutters have been organized14 Scott,a witness for the Board, testified that women cutters are eligible for member-ship in the Union,but that slopers are not admitted"because of their lack of ability todo anything other than that [sloping],"and that trimmers are excluded because they"are not classified as properly qualified to be cutters"As appears below, however, thewomen employed'by the respondent for such work are in fact qual flod cutters- 458DECISION'S OF NATTONAL LABOR RELATIONS BOARDand we find that the slopers and trimmers should be included in theunit along with the cutters.The only other employees who work in the cutting room are-the,assorters or bundlers, who assemble the pieces of the-garments after,they are cut, and'a stock girl, who gets materials from the shelves asthey are required.The duties of these employees do not involve,cutting; they are not eligible for membership in the Union; and there,is'i o' evidence' that they desire to ' be represented by the Union or to'be included in'a'bargaining unit with the cutters.We therefore findthat they are riot a part of the appropriate unit.The cutters, slopers, and trimmers who were actually working atthe respondent's plant on July 22, 1941, were Swartz, Baliber; Ber-teaux, Cimari sti, Costella, Litwin, Quinn, Sardo, Richards, and Usher:Of these, Swartz was the only one in a supervisory capacity.Although,the Trial Examiner has included Swartz in the cutters' unit which lie'found appropriate, and neither the respondent nor the Union has ex=cepted to this finding, we find that, as a supervisory employee, he is notwithin the unit hereinafter found appropriate.'-The' respondent claims that. Robert Thain and Katherine Lembkewere also in its employ on July22; 1941, and should be included in theunit.Thain is a brother of Lettie Lee, the president of the respondent.'Prior to January 1941, he was admittedly employed by the respondent`as a cutter. In January, however, he left for an indefinite period oftime on account of his health.At the time he left, he was told byBothman that, if he returned, he could have his job back.His namewas not carried on the pay roll during July 1941, nor was it includedin the list of employees in, the cutting department furnished to theRegional Office of the Board by the respondent on September 11, 1941;and introduced in evidence at the hearing.'He did not return to workuntil December 1941.Under these circumstances we find, as did theTrial Examiner, that Thain was not an employee of the respondenton July 22, 1941.Lembke, a sloper or trimmer had left work in May1941 to take, another position for the summer, as she had done on aprevious occasion.The record shows that for this purpose she wasgiven leave of absence for a definite period. She returned to workduring October 1941.We find that she was an employee of therespondent on July 22, 1941.We fund that all cutters, slopers, and trimmers employed by therespondent, excluding supervisory employees, at all times materialherein constituted, and that they now constitute, a unit appropriatefor the' purposes of collective bargaining' with respect to rates ofpay, wages, hours of employment, and other conditions of employment,and that said unit insures to employees of the 'respondent, the full LETTIE LEE, INC.459.-benefit of their right to self-organization and to collective bargaining,and otherwise efFectuates the policies of the Act.on July 22, 1941, the employees within the approprite unit wereBaliber, Berteaux, Cimari sti, Costella, Litwin, Quinn, Sardo, Lembke,Richards, and Usher.I.. ,2.Representation by the Union of a majority in the appropriate unitOf the 10 employees within the appropriate unit, 6 had signedapplications for membership in the Union and requested it to bargainfor them on July 21, 1941. Litwin thereafter personttlly informedSokol on July 24, 1941, that he desired the Union to represent him.We find that on July 22, 1941, and at all times thereafter, the Unionwas the duly designated representative of a majority of the respond-ent's employees in the unit hereinbefore found 'appropriate, and'that,by virtue of Section 9 (a) of the Act; it was the exclusive representa-tive of all, the employees in said unit for the purposes of collectivebargaining with the respondent in respect to rates of pay, wages,hours of employment, and other conditions of employment.3.The refusal to bargainAs stated above, the respondent, on July 22, 23, 24, and 25, 1941, wasrequested to confer with Sokol or some other representative of theUnion with respect to bargaining for the, cutters.The respondentmade no reply to these requests.Thereafter the respondent, through,Bothman and Swartz, solicited some of its striking employees, as,individuals, to return to work, and advised. them that it would havenothing to do with the Union.Bothman testified at the hearing, and the respondent claims in itsbrief, that its failure to deal with the Union was due to is belief thata cutters'- unit was not, appropriate.:'On the basis of the entirerecord, however, we do not believe thata bona fidedoubt as to theappropriateness of the unit claimed by the Union was the real reasonfor the respondent's refusal to bargain.Bothman had previouslyexpressed to the, cutters his antipathy to the Union and his unwilling-ness to deal with it.We therefore infer and find that the real reasonfor his failure to respond to Sokol's calls was the respondent's. desireto avoid bargaining collectively with the Union as the representative,"Althoughthe unit heieinbefore found appropriate differs in some respects from theunit for which the Union has been contending throughout this proceeding,we find thatfact immaterial under the circumstances.The respondent,by failing to agree to a con-ference with the Union,precluded any discussion of the unit and in effect refused tobargain with the Union for employees in any unit 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDof any of its employees, and that its subsequent questioning of theunit was merely an afterthought, as the Trial Examiner has found.-We find that on July 22, 1941, and at all times thereafter, the re-spondent, by failing to respond to the Union's requests for a bar-gaining conference, and by its solicitation of strikers, as individuals;to return to work, refused to bargain collectively with the Union asthe exclusive representative of its employees in an appropriate unit,and that it thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.C.The discriminatory refusals to reinstateAs stated above, on July 23, 1941, after receiving Scott's report thata majority of the respondent's cutters had joined the UnioIT and thatthe respondent had failed to respond to Sokol's requests for a bar-gaining conference, the International included the respondent's plantamong those in which it called a strike.Having found that the re-spondent's failure to reply to the Union's requests constituted a re-fusal to bargain, within the meaning of Section 8 (5) of the Act,we further find, as did the Trial Examiner, that the strike in therespondent's plant, which commenced on July 24, 1941, was causedby the unfair labor practices of the respondent.During the strike,the respondent persisted in its refusal to deal with the Union, and onrepeated occasions sought to persuade its employees to abandon thestrike and attempted to split the ranks of the strikers by stating thatitwould take back some, but not all, of them.These acts of therespondent constituted additional unfair labor practices which, as theTrial Examiner has found, served to prolong the strike.On September 9 and 13, 1941, Sokol notified the respondent, by let-ter, that the striking employees were ready and willing to return towork and requested their reinstatement.Since the strike had beencaused and prolonged by the respondent's unfair labor practices, theseemployees were entitled, in the absence of some valid reason for dis-charge, to reinstatement, upon application, to their former or sub,stantially equivalent positions, even though the respondent had hirednew employees during the strike.17Nevertheless, none of them hasbeen reinstated.11Cf.NL R B Y. B,les-Coleman LumberCo, 98 F (2d) '18, in which the Coui t said"Respondent made no objection to the Conti act on the basis of the propuety of the unitfor which it was being presentedThe Bonid was entitled to draw the inference thatrespondents refusal to negotiate with the Union was motivated, not by doubt as to theappropiiate umt,'but by a iejection of the collectne bargaining principle""Black Diamond Steamship CorporationvN L RB, 94 F (2d) 875 (C C A 2),cert. den 304 U S 579 ,Mattel of McKaig-Hatch, IncandAmalgamatedAssociation ofIron,Steel,and Tin Workers of No,tlh America,LocalNo1139,10 N L R B 33;N L R B v Remington Rand Inc,94 F (2d) 862 (C C A 2), ceit den 304 U S 576 ; LETTIE_:LEE- INC.'461In its answer, the respondent alleged that "it has at all times beenwilling that said employees return to work, and that it is now willingthat said employees return to their work . . . that it has requested.the said employees to return to their work, but that said employeeshave refused to do so."At the hearing and in its brief, the respond-ent contended that there was not sufficient work available for all-; itsemployees, and that, since Sardo was an ex-convict, the respondentwas under no obligation to reinstate him.These contentions areobviously inconsistent with the •illegation that -the respondent was atall times ready and willing to have its striking employees return towork. -The only evidence in support of the respondent's contention thatitwas willing to reinstate the strikers is that on several occasions therespondent,throughBothman and Swartz, invited Berteaux,Cimariisti, and Quinn to return to work.Baliber, CosteIla, and Sardohave at no time been offered reinstatement.Moreover, the recordshows that new 'employees, hired during the strike, were retained,inthe respondent's employ after the Union's offer to termnlate the strike,and that other employees were hired thereafter.The respondent'scontention that there' was insufficient work available is thereforeuntenable, nor has it offered any other reason for failing to,'reinstateB aliber.and Costella.'SSardo, the respondent contends, is not entitled to reinstatementbecause he is an ex-convict, having admittedly been convicted of afelony in Wisconsin.The fact of his conviction came to the attentionof Bothman shortly after the strike began.Nevertheless, in its answerthe respondent did not allege Sardo's conviction as a defense to thecharge that he had been discriminated against. In view of this fact,and since Baliber and Costella were also refused reinstatement,although in their cases no similar excuse was available, we find, as didthe Trial Examiner, that Sardo's criminal record was not in fact thereason for refusing him reinstatement, but that the respondent wasunwilling to reinstate any of its striking employees unless they returnedto work as individuals and not as a group represented by the Union, andwas seeking to rid itself of some of the strikers completely. ,We find, as did the Trial Examiner, that on or about September 10,and thereafter, the respondent, by refusing to reinstate its strikingStewa, t Die Casting Corporationv.NL R B,114 F (2d) 849 (C C A 7) ;MatterofRapid Roller Co ,itcoiporatronand'Local 120, United;Rubber Workers,of America,Affiliatedwith theC IO , 33 N L R B 557, enf'd but remanded on anotherissue in126 F ,(2d) 452 (C. CA 7) ;Mattes of Shenandoah-DanesMiningCompanyandMine,Mill d Smelter Workers, etc,35 N L R B 1153,Matter of The L HardyCompanyandSteelWorkersOrganizinq Committee(CIO),44 N L R B 1013.18 Cimaiusti,Quinn,and Beiteauxtestified `thatBothnian had told them that he didnot want toreemploy Baliberand Costellobecause they were trouble makers ; the-respond-ent did notofferany evidencein support of this contention 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, Louis Baliber, Nolan Berteaux, Vito N. Cimarusti, AngeloP. Costella, Donald P. Quinn, and Joe Sardo, discriminated in regard-to their hire and tenure of employment, thereby discouraging mem-bership in the Union and interfering with, restraining and coercing-its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent describedin Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake affirmative action designed to effectuate the policies of the Act.We have found that, on and,after July 22, 1941, the Union was theexclusive representative of the employees -in the appropriate unit.Having ' further found that the respondent refused to bargain col-lectively with the Union as such representative, we shall order it, uponrequest, to bargain' collectively with the Union as the exclusive rep-resentative of the employees in the appropriate unit with respect torates of pay, wages, hours of employment, and other conditions ofemployment.We have also found that the respondent's unfair labor practicescaused 'and prolonged the strike which began on July 24, 1941, andthat on or about September 10, 1941, and thereafter, the respondentdiscriminated against its striking employees, Louis Baliber, NolanBerteaux, Vito N. Cimarusti, Angelo P. Costella, Donald P. Quinn,and Joe Sardo, by denying them reinstatement. In such case, wenormally- order the reinstatement with back pay ' of the employeesdiscriminated against.In the present case, however, the respondent,after refusing these employees reinstatement as a group, offered rein-statement to Berteaux, Cimarusti, and Quinn individually.Thisthey refused, - thereby resuming the status of;, strikers.-We shall'accordingly modify our usual order-with respect to back pay, insofaras they are concerned.Costella, and Sardo -immediate and, full reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority and other rights `and' privileges; and (2) upon application, LETTIE LEE, INC.463,to offer to B,erteaux, Cimarusti, and Quinn reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges."The reinstatementshall be effected in the following manner : All employees hired bythe respondent as cutters, slopers, or trimmers after July 24, 1941,the date of the commencement of the strike, shall, if necessary toprovide employment for those to be offered reinstatement, be dis-missed.If,' despite such reduction in-force, there is not sufficientemployment available for the employees to be offered reinstatement,.'illavailable positions shall be distributed among the remainingemployees, including those to be offered reinstatement, without dis-crimination against any employee because of his union membershipor activities, following such system of seniority or other-practice ashas heretofore been applied in the conduct of the respondent's business.Those employes, if any, remaining after such distribution, for whomno employment is immediately available, shall be placed upon apreferential list and offered employment in their former or substan-tially equivalent positions as such employment becomes available andbefore other persons are hired for such work, in the order determinedby such system of seniority or other practice as has heretofore beenfollowed by the respondent..We shall also order the respondent to make whole Baliber, Costella,and Sardo for any loss of pay they may have suffered by reason ofthe respondent's refusal to reinstate them, by payment to each of themof a sum of money equal to that which he normally would have earnedas wages from September 10, 1941, to the date of the respondent's offerof reinstatement or placement upon the preferential list hereinabove'described, less his net earnings 20 during said period.Berteaux, Cimarusti, and Quinn will also ,be ordered made wholeby the respondent for any loss of pay they may have suffered ormay hereafter suffer because of the respondent's refusal to reinstatethem.However, because of their refusal subsequent to September'10, 1941, to accept the respondent's offer of reinstatement, we shallexclude the period from the date of this refusal-to the date on'whichthey thereafter applied or hereafter apply for reinstatement in19Where an employer has discriminated against employees,reinstatement of the em-ployees discriminated against is normally necessary to effectuate the purposes of the ActSardo'scriminal record-does not, in our opinion,'warrant our withholding the normallyapplicable remedy of reinstatement.'2013y"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incuired by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatter,ofCrossettLumber.Conrpauny,andUnited Biotherhood of Caipeiaters,and Joiners ofAmerica. Lumber and Saivniill Workers Union,Local2590. 8N 'L R'B 440 Moniesreceived for work pertormed upon Federal, State, county, municipal,or oth`eF`work=relief,projects shall beconsidered as eainnigsSeeRepublic Steel Cooporateon v. N L. R B,811 U S 7'1,I-,, .. 464DECISIONS OF NATIONAL-'LABOR' RRELATIONS BOARDcomputing the amount of back pay due them..We shall order therespondent to pay each of them a sum of money equal to the amountwhich he would normally have earned as wages during the periodfrom September 10, 1941, to - the date on which he refused the re-spondent's offer of reinstatement and during the period from five (5)days after the date on which he has since applied or hereafter ap-plies for reinstatement to the date on which the respondent offershim reinstatement or places him on the preferential list above de-scribed, less his net earnings during such periods.2Even if we were to assume that the respondent's denial of rein-statement to the striking employees was not discriminatory, wewould nevertheless under the circumstances award them reinstate-ment and back pay in the manner set forth above. Assuming thatthe respondent denied them reinstatement, because their jobs wereoccupied by strikebreakers, and for no other reason, and assumingthat a denial of reinstatement on such ground alone was not a,violation of Section 8 (3) of, the Act, nevertheless the entire situa-tionwas brought about by the unfair labor practices of the re-spondent in'interfering with, restraining, and coercing the employeesin the exercise of the rights guaranteed in Section 7 of the Act andin refusing to bargain in good faith With the Union. In this situa-tion the ordinary right of an employer to select his employees isgmilified as a'result of the unfair labor practices causing the strike,and not only are the striking employees entitled to reinstatement,upon application, but also any refusal by the employer of their re-,quest for reinstatement subjects him to liability for loss of wagessustained by virtue of the refusal.22Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CoNCiusIoNs or LAW1.International Ladies' GarmentWorkers' Union, Cutters LocalNo. 84, affiliated with the American Federation of Labor, is a labororganization, within the meaning of Section 2 (5) of the Act.2.All cutters, slopers, and trimmers employed by the respondent,excluding supervisory employees, at all times material herein con-stituted, and they now constitute, a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of 'the Act. ,3.International Ladies' GarmentWorkers' Union, Cutters LocalNo. 84, affiliated with the American Federation of Labor, was at alln Seefootnote20,supra$2 SeeMatterofTheL HardyCompanyandSteedWorlesOrganizing Committee(CIO),44 N L.R. B. 1013,and cases therein cited LETTIE LEE, INC.465times material herein, and it now is, the exclusive representative ofall the employees in such unit for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with International Ladies'Garment Workers' Union, Cutters, Local No. 84, affiliated with theAmerican Federation of Labor, as the exclusive representative of theemployees in the above-stated unit, the respondent; Lettie Lee, Inc.,has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.5.By discriminating with regard to the hire and tenure of em-ployn-ient of Louis Baliber, Nolan Berteaux, Vito N. Cimarusti;Angelo P. Costella, Domild P. Quinn, and Joe Sardo, and thereby'discouraging membership'in_International Ladies' Garment Workers'Union, Cutters Local No. 84, affiliated with the American Federationof Labor, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Lettie Lee, Inc., Los Angeles, California, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Ladies'Garment Workers' Union, Cutter Local No. 84, affiliated with theAmerican Federation of Labor, as the exclusive representative of allits cutters, slopers, and trimmers, excluding supervisory employees;(b)Discouraging membership in International Ladies' GarmentWorkers' Union, Cutters Local No. 84, affiliated with the AmericanFederation of -Labor, or in any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire ortenure of employment, or any term or condition of their employment;(c) In any other manner interferring with, restraining; or coerc-ing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectvely493508-43-vol 45-300 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD'through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,. as guaranteed in Section 7 of, the, Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with International Ladies'Garment Workers' Union, Cutters Local No. 84, affiliated with theAmerican Federation of Labor, as the exclusive representative of allits cutters, slopers, and trimmers, excluding supervisory employees ;(b) Offer to Louis Baliber, Angelo P. Costella, and Joe Sardo im-mediate and full reinstatement to their former or, substantially equiv-alent positions, without prejudice to their seniority or other rightsand privileges, in the manner set forth in the section entitled "Theremedy" above, and place those of them for whom employment is notimmediately available upon a preferential list in the manner set forthin said, section, and thereafter, in such manner, offer them employ-ment as it becomes available;Upon application, offer to Nolan Berteaux, Vito N. Cimarusti,and Donald P. Quinn immediate and full reinstatement to their for-mer or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, in the manner set forth in thewhom employment is not immediately available upon a preferentiallist in the mamler set forth in said section, and thereafter, in such'manner, offer them employment as it becomes available;(d)Make whole Louis Baliber, Angelo P. Costella, and Joe Sardofor any loss of pay they may have suffered by reason of the respond-ent's discrimination against them, by payment to each of them of a sum,of money equal to that which he would normally have earned as wagesduring the period from September 10, 1941, to the date of the respond-ent's offer of reinstatement or placement upon a. preferential` list, lesshis net earnings during such periods;(e)Make whole Nolan Berteaux, Vito N. Cimarusti, and Donald P.'Quinn for any loss of pay, they may have suffered or may' hereaftersuffer because of the respondent's refusal' to reinstate them', by pay-ment to each of them of a sum of money equal to that which he wouldnormally have earned as wages during the period from September 10,1941, to the date on which he refused the respondent's- offer of rein-statement and during the period from five (5) days after the date onwhich he has since applied or hereafter applies for reinstatement tothe-date on which the respondent offers him reinstatement or placeshim upon a preferential'list,-less his net earnings during such periods;(f)Post immediately in " conspicuous places : throughout its plant0 LTTTIE LEE, INC.467in Los Angeles, California, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its em-ployees stating: (1) that the respondent will not engage in the con-duct from which it is ordered'to cease and desist in paragraphs 1 (a),(b), and, (c) of this Order; (2) that it will take the affirmative actionset forth in paragraphs 2 (a), (b), (c), (d), and (e) of this Order;and (3) that the respondent's employees are free to become or remainmembers of International Ladies' Garment Workers' Union, CuttersLocal No. 84, affiliated with the American Federation of Labor, andthat the respondent will not discriminate against any employee be-cause of membership or activity in that organization;(g)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.